DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 March 2019, 01 June 2020, 07 December 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.
Claim Objections
Claims 5-10, 14, 16-18, and 20 are objected to because of the following informalities:   
In claim 5, line 2, “disposed” should be changed to --recessed-- (to improve the formality of the claim - see claim 3, line 3).
In claim 5, lines 2-3, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 1, lines 2-3).
In claim 6, line 3, --radially extending-- should be added after “second” (to use consistent terminology).
claim 6, line 3, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 1, lines 2-3).
In claim 7, line 1, “the” (before “axial”) should be deleted (to improve the formality of the claim).
In claim 7, line 3, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 1, lines 2-3).
In claim 8, line 2, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 1, lines 2-3).
In claim 9, line 4, --of the oil distribution gallery-- should be added after “height” (second instance)(to improve the formality of the claim by distinguishing it from “radial height” of “inlet gallery” in claim 2).
In claim 9, last line, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 1, lines 2-3).
In claim 14, line 4, --of the oil distribution gallery-- should be added after “height” (second instance)(to improve the formality of the claim by distinguishing it from “radial height” of “inlet gallery” in claim 13).
In claim 15, line 4, “an” should be deleted (for grammar).
In claim 16, last line, “radially extending” should be deleted (to use consistent terminology - see claim 15, lines 3-4).
In claim 17, lines 2 and 3, “radially extending” should be deleted (to use consistent terminology - see claim 15, lines 3-4).
In claim 17, line 3, “of the annular damper cavity” should be deleted (note:  “side walls” delimit “annular damper cavity” but are not part of it - see claim 15, lines 2-4).
In claim 17, line 4, “radially extending sidewall” should be changed to --side wall-- (to use consistent terminology - see claim 15, lines 3-4).
In claim 17, last line, “nested” should be changed to --inner-- (to use consistent terminology - see claim 15, line 4).

Claims 10, 18, and 20 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 10, and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 4, the limitation recited as “a plurality of oil distribution galleries” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “an oil distribution gallery” (claim 3) and the associated features thereof. Due to dependency, this rejection also applies to claims 5 and 6.

In claim 10, the limitation recited as “a plurality of oil distribution galleries” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “an oil distribution gallery” (claim 9) and the associated features thereof. 

In claim 19, the limitation recited as “a plurality of oil distribution galleries” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “an oil distribution gallery” (claim 16) and the associated features thereof. 

claim 20, the limitation recited as “a plurality of oil distribution galleries” renders the claim indefinite since it is unclear if it is inclusive of the antecedent limitation “an oil distribution gallery” (claim 16) and the associated features thereof. 

In claim 21, the limitation recited as “outer damper ring” renders the claim indefinite since it is unclear if and/or how it relates to the antecedent limitation “a plurality of inner damper rings”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monzel et al. (US 4,214,796 - hereafter referred to as Monzel; see IDS submission).

In reference to claim 1 
Monzel discloses:
A multi-film oil damper (64) in a gas turbine engine, comprising:
a housing (i.e., the assembly of housing 68 and ring member 70) defining an annular damper cavity (72) between a radially outward wall (67), a first radially extending side wall (69) and a second radially extending side wall (70);
a plurality of nested damper rings (88,90,92,94) disposed within said annular damper cavity, said damper rings defining a plurality of squeeze film annuli (98,100,102) therebetween; and
an oil inlet (i.e., conduit 112 - Figure 2) in the first radially extending side wall, the oil inlet having an inlet gallery (see annotated Figure 2 below) adjacent the first radially extending side wall, and fluidly connected in parallel to the squeeze film annuli.

    PNG
    media_image1.png
    232
    243
    media_image1.png
    Greyscale


In reference to claim 12
Monzel discloses:
A gas turbine engine comprising a rotary shaft bearing (14); a bearing housing (i.e., the assembly of housing 68 and ring member 70); and a squeeze film damper (64) for accommodating relative movements between the rotary shaft bearing and the bearing housing, the squeeze film damper comprising:
an annular damper cavity (72) defined within the bearing housing between a radially outward wall (67), a first radially extending side wall (69) and a second radially extending side wall (70),
a plurality of nested damper rings (88,90,92,94) defining a plurality of squeeze film annuli (98,100,102) therebetween, an oil inlet (i.e., conduit 112) along the first radially extending side wall of the annular damper cavity in communication with a source of pressurized oil, the oil inlet including an inlet gallery (see annotated Figure 2 above) fluidly connected in parallel with the squeeze film annuli.

Claims 1-3, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veitch et al. (US 10,808,755 - hereafter referred to as Veitch). 
The applied reference has a common assignee / joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 

In reference to claim 1 
Veitch discloses:
A multi-film oil damper (see Figures 2 and 3) in a gas turbine engine, comprising:
a housing (21) defining an annular damper cavity (25) between a radially outward wall (26), a first radially extending side wall (i.e., rightmost wall 27 as viewed in Figure 2) and a second radially extending side wall (i.e., leftmost wall 27 was viewed in Figure 2);
a plurality of nested damper rings (30) disposed within said annular damper cavity, said damper rings defining a plurality of squeeze film annuli (see Figure 3) therebetween; and
an oil inlet (31) in the first radially extending side wall, the oil inlet having an inlet gallery (see annotated Figure 2 below)(note: the dotted-line separates “inlet gallery” and “oil distribution gallery”) adjacent the first radially extending side wall, and fluidly connected in parallel to the squeeze film annuli.

    PNG
    media_image2.png
    276
    344
    media_image2.png
    Greyscale


In reference to claim 2
Veitch discloses:
The multi-film oil damper according to claim 1, wherein the plurality of nested damper rings (30) comprises an innermost damper ring (i.e., the radially innermost ring 30) and at least one outer damper ring (i.e., at least one of the rings 30 apart from the identified “innermost damper ring”), and wherein the inlet gallery has an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Figure 2 above) a radial thickness of the at least one outer damper ring.

In reference to claim 3
Veitch discloses:
The multi-film oil damper according to claim 1 wherein the plurality of nested damper rings (30) comprises an innermost damper ring (i.e., the radially innermost ring 30) and at least one outer damper ring (i.e., at least one of the rings 30 apart from the identified “innermost damper ring”), wherein the annular damper cavity (25) further includes an oil distribution gallery (see annotated Figure 2 above)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”) recessed within at least one of the first and second radially extending side walls (27), the oil distribution gallery having an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Figure 2 above) a radial thickness of the at least one outer damper ring.

In reference to claim 7 
Veitch discloses:
The multi-film oil damper according to claim 2 wherein the axial ends (29) of the innermost damper ring (30) include oil retention seals (34) slidingly engaging (see col.3:ll.16-18) the first and second radially extending side walls (27) of the annular damper cavity (25).

In reference to claim 8
Veitch discloses:
The multi-film oil damper according to claim 7 wherein the oil retention seals (34) slidingly engage the first and second radially extending side walls (27) of the annular damper cavity radially inward (see Figure 2) of the inlet gallery.

In reference to claim 9
Veitch discloses:
The multi-film oil damper according to claim 8, wherein the annular damper cavity (25) includes an oil distribution gallery (see annotated Figure 2 above)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”) recessed within at least one of the first and second radially extending side walls (27), the oil distribution gallery having an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Figure 2 above) a radial thickness of the at least one outer damper ring, and
wherein the oil retention seals (34) slidingly engage (see col.3:ll.16-18) the first and second radially extending side walls (27) of the annular damper cavity (25) radially inward (see Figure 2) of the oil distribution gallery.

In reference to claim 12
Veitch discloses:
A gas turbine engine comprising a rotary shaft bearing (20); a bearing housing (21); and a squeeze film damper (see Figures 2 and 3) for accommodating relative movements between the rotary shaft bearing and the bearing housing, the squeeze film damper comprising:
an annular damper cavity (25) defined within the bearing housing between a radially outward wall (26), a first radially extending side wall (i.e., the rightmost wall 27 as viewed in Figure 2) and a second radially extending side wall (i.e., the leftmost wall 27 as viewed in Figure 2),
a plurality of nested damper rings (30) defining a plurality of squeeze film annuli (see Figure 3) therebetween, an oil inlet (31) along the first radially extending side wall of the annular damper cavity in communication with a source of pressurized oil, the oil inlet including an inlet gallery (see annotated Figure 2 above)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”) fluidly connected in parallel with the squeeze film annuli.

In reference to claim 13
Veitch discloses:
The gas turbine engine according to claim 12, wherein the plurality of nested damper rings (30) comprises an innermost damper ring (i.e., the radially innermost ring 30) and at least one outer damper ring (i.e., at least one of the rings 30 apart from the identified “innermost damper ring”), and wherein the inlet gallery has an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Figure 2 above) a radial thickness of the at least one outer damper ring.

In reference to claim 14
Veitch discloses:
The gas turbine engine according to claim 13 wherein the annular damper cavity (25) includes an oil distribution gallery (see annotated Figure 2 above)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”) recessed axially within at least one of the first and second radially extending side walls (27), the oil distribution gallery having an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Figure 2 above) a radial thickness of the at least one outer damper ring.

In reference to claim 15
Veitch discloses:
A method of accommodating radial movement of a rotary shaft bearing (20) relative to a bearing housing (21), using a multi-film oil damper (see Figures 2 and 3) having an annular damper cavity (25) defined within the bearing housing between a radially outward wall (26) and radially extending first and second side walls (27), and a plurality of an inner damper rings (28,30) disposed within the annular damper cavity and defining squeeze film annuli (i.e., the annuli delimited by and radially inward of the radially outer two rings 30 - see Figure 3) therebetween;
the method comprising:
distributing oil in parallel to the squeeze film annuli via an inlet gallery (see annotated Figure 2 above)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”) radially spanning the squeeze film annuli.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veitch in view of Monzel.



In reference to claims 4 and 10 (as far as they are clear and definite)
Veitch discloses:
The multi-film oil damper according to claim 3. (claim 4)
The multi-film oil damper according to claim 9. (claim 10)

Veitch does not disclose:
the annular damper cavity includes a plurality of oil distribution galleries circumferentially spaced apart about a circumference of the annular damper cavity.

Monzel discloses:
a multi-film damper arrangement (64), within a housing (67), supplied with fluid by a plurality of inlets (112 - see col.5:ll.8-14) formed in the housing that are circumferentially spaced in order to maintain a sufficient level of oil in the damper arrangement. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of Veitch to include a plurality of the “oil inlets” that are circumferentially spaced, as disclosed by Monzel, for the purpose of ensuring a sufficient level of oil in the damper and/or sufficient distribution of oil to all circumferential regions of the damper.

Veitch in view of Monzel therefore addresses:
the annular damper cavity (Veitch - 25) includes a plurality of oil distribution galleries (i.e., the identified “oil distribution gallery” associated with each of the plurality of the “oil inlets” resulting from the above modification - see annotated Veitch Figure 2 above showing an “oil distribution gallery”) circumferentially spaced apart about a circumference of the annular damper cavity.


In reference to claim 16
Veitch discloses:
The method according to claim 15, comprising:
distributing oil radially through the annular damper cavity (Veitch - 25) via an oil distribution gallery (see annotated Vetich Figure 2 above showing an exemplary “oil distribution gallery”)(note: the dotted-line separates “inlet gallery” from “oil distribution gallery”), the oil distribution gallery being recessed (see Veitch Figure 2) axially within at least one of the first and second radially extending side walls (i.e., the rightmost of the Veitch walls 27 as viewed in Figure 2).

Veitch does not disclose:
the oil distribution gallery is spaced circumferentially from the inlet gallery.

Veitch further discloses that the identified “inlet gallery” and “oil distribution gallery” are associated with inlet 31, all of which are hereby deemed to comprise an oil inlet.

Monzel discloses:
a multi-film damper arrangement (64), within a housing (67), supplied with fluid by a plurality of inlets (112 - see col.5:ll.8-14) formed in the housing that are circumferentially spaced in order to maintain a sufficient level of oil in the damper arrangement. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of the method of Veitch to include a plurality of the oil inlets (i.e., the identified “inlet gallery”, “oil distribution gallery”, and Veitch inlet 31) of Veitch, as disclosed by Monzel, for the purpose of ensuring a sufficient level of oil in the damper and/or sufficient distribution of oil to all circumferential regions of the damper.



the oil distribution gallery (i.e., an “oil distribution gallery” exemplified by that shown above in annotated Veitch Figure 2 above but at a different circumferential location than the identified “inlet gallery”)(note: the modification over Monzel results in a plurality of the oil inlets that are circumferentially spaced) is spaced circumferentially from the inlet gallery.

In reference to claim 17
Veitch in view of Monzel addresses:
The method according to claim 16 comprising:
axially conveying (see Veitch Figure 2) oil under pressure from the inlet gallery (see annotated Veitch Figure 2 above) in the first radially extending side wall (i.e., the rightmost Veitch wall 27 as viewed in Figure 2) to the second radially extending side wall (i.e., the leftmost Veitch wall 27 as viewed in Figure 2) of the annular damper cavity (Veitch - 25); 
scavenging (i.e., collecting by providing a flow obstructing)(note: Applicant does not disclose any element that achieves “scavenging”) the oil adjacent the second radially extending sidewall; and
conveying (via at least the identified “oil distribution gallery” and a corresponding “inlet gallery”) the oil radially inward toward an innermost damper ring (28 - Veitch Figure 2) of the plurality of nested damper rings (Veitch - 30,28).

In reference to claim 18
Veitch in view of Monzel addresses:
The method according to claim 17 comprising:
collecting oil on a radially outer surface of the innermost damper ring (Veitch - 28) and conveying oil inwardly via a radial oil passage (32 - Veitch Figure 2) through the innermost damper ring; and
providing (see Veitch col.3:ll.1-3) an oil film coating between a radially inward surface of the inner damper ring and an outer race (24 - Veitch Figure 2) of the rotary shaft bearing (Veitch  - 20) via the radial oil passage.

In reference to claim 19 (as far as it is clear and definite)
Veitch in view of Monzel addresses:
The method according to claim 16 comprising:
distributing oil radially via a plurality of oil distribution galleries (note: the modification over Monzel results in a plurality of the identified “oil distribution gallery” that are circumferentially spaced) circumferentially spaced apart about the annular damper cavity (Veitch - 25).

In reference to claim 21 (as far as it is clear and definite)
Veitch in view of Monzel addresses:
The method according to claim 16 comprising:
distributing oil radially to at the least one outer damper ring (i.e., at least one of the Veitch rings 30 apart from the identified “plurality of inner damper rings”) via an auxiliary inlet gallery (i.e., one of the plurality of the identified “inlet gallery” apart from that identified in annotated Veitch Figure 2 above)(note: the modification over Monzel results in a plurality of the oil inlets, which includes “inlet gallery”, that are circumferentially spaced) within an auxiliary oil inlet (i.e., the inlet formed by the “auxiliary oil inlet” and the “oil distribution gallery” and Veitch inlet 31 that is associated with the identified “auxiliary oil inlet”)(note: the modification over Monzel results in a plurality of the oil inlets, which includes Veitch inlet 31, that are circumferentially spaced), the auxiliary inlet gallery being recessed axially within the second side wall (i.e., the rightmost of the Veitch walls 27 as viewed in Veitch Figure 2).

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heydrich (US 4,992,024; see IDS submission) in view of Herborth et al. (US 8,337,090 - hereafter referred to as Herborth).

In reference to claim 1 
Heydrich discloses:
A multi-film oil damper (32) in a gas turbine engine, comprising:
a housing (i.e., housing 20, which includes element 28 and the element shown as having orifice 26 - see Figure 2 and col.2:ll.50-52) defining an annular damper cavity (i.e., annular damping chamber 22) between a radially outward wall (see annotated Figure 2 below), a first radially extending side wall (see annotated Figure 2 below) and a second radially extending side wall (see annotated Figure 2 below);
a plurality of nested damper rings (i.e., shims 34,36) disposed within said annular damper cavity, said damper rings defining a plurality of squeeze film spaces (46) therebetween; and
an oil inlet (i.e., the space axially between the shims 34,36 and the dashed-line shown below in annotated Figure 2) in the first radially extending side wall, the oil inlet having an inlet gallery (i.e., the portion of “oil inlet” between the dotted-lines shown below in annotated Figure 2) adjacent the first radially extending side wall, and fluidly connected in parallel to the squeeze film annuli.

    PNG
    media_image3.png
    293
    525
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    273
    415
    media_image4.png
    Greyscale



the spaces are annuli.

Herborth discloses:
a gas turbine engine oil film damper comprising a damper ring (40) having radially extending legs / lands (i.e., contact pads 48,50), wherein the legs / lands (48,50) are spaced (via gaps 38) from opposing radial surfaces for the purpose of avoiding pre-stressing of the damper ring (see col.4:ll.36-47).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of Heydrich to include spacing the legs / lands (42,44) from the opposing radial surfaces, as disclosed by Herborth, for the purpose of avoid pre-stressing of the damper rings.

Heydrich in view of Herborth therefore addresses:
the spaces (Heydrich - 46) are annuli (note: the modification over Herborth results in Heydrich legs / lands 42,44 as being spaced from the opposing radial surfaces, which results in Heydrich spaces 46 being annular).

In reference to claim 2
Heydrich in view of Herborth addresses:
The multi-film oil damper according to claim 1, wherein the plurality of nested damper rings (Heydrich - 34,36) comprises an innermost damper ring (i.e., the radially innermost one of shims 34,36 - Heydrich Figure 2) and at least one outer damper ring (i.e., any number of the shims 34,36 other than the identified “innermost damper ring” - Heydrich Figure 2), and wherein the inlet gallery (Heydrich) has an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Heydrich Figure 2 above) a radial thickness of the at least one outer damper ring (i.e., one of the identified “at least one outer damper ring”).

In reference to claim 3
Heydrich in view of Herborth addresses:
The multi-film oil damper according to claim 1 wherein the plurality of nested damper rings (Heydrich - 34,36) comprises an innermost damper ring (i.e., the radially innermost one of shims 34,36 - Heydrich Figure 2) and at least one outer damper ring (i.e., any number of the shims 34,36 other than the identified “innermost damper ring” - Heydrich Figure 2), wherein the annular damper cavity (Heydrich - 22) further includes an oil distribution gallery (i.e., the portion of “oil inlet” below the bottom dotted-line shown above in annotated Heydrich Figure 2) recessed within at least one of the first and second radially extending side walls, the oil distribution gallery having an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Heydrich Figure 2 above) a radial thickness of the at least one outer damper ring (i.e., one of the identified “at least one outer damper ring”).

In reference to claim 11
Heydrich in view of Herborth addresses:
The multi-film oil damper according to claim 2 wherein the innermost damper ring (Heydrich) has a radially inward surface configured to abut (note: the modification over Herborth is not deemed to preclude such abutment - see Herborth Figure 5b showing a deflected position in which lands 48,50 abut the radially opposed surfaces) an outer race (18 - Heydrich Figure 2) of a bearing (16 - Heydrich Figure 2), the innermost damper ring having a radial oil passage (i.e., notch 48 - Heydrich Figure 2) for providing an oil film coating between the radially inward surface of the innermost damper ring and the outer race of the bearing.


In reference to claim 12 
Heydrich in view of Herborth, as combined in the rejection of claim 1, addresses:
A gas turbine engine comprising a rotary shaft bearing (16 - Heydrich Figure 2); a bearing housing (i.e., housing 20, which includes element 28 and the element shown as having orifice 26 - see Heydrich and col.2:ll.50-52); and a squeeze film damper (Heydrich - 32) for accommodating relative movements between the rotary shaft bearing and the bearing housing, the squeeze film damper comprising:
an annular damper cavity (Heydrich - 22) defined within the bearing housing between a radially outward wall (see annotated Heydrich Figure 2 above), a first radially extending side wall (see annotated Heydrich Figure 2 above) and a second radially extending side wall (see annotated Heydrich Figure 2 above),
a plurality of nested damper rings (Heydrich - 34,36) defining a plurality of squeeze film annuli (Heydrich - 46, as modified by Herborth) therebetween, an oil inlet (i.e., the space axially between the shims 34,36 and the dashed-line shown above in annotated Heydrich Figure 2) along the first radially extending side wall of the annular damper cavity in communication with a source of pressurized oil, the oil inlet including an inlet gallery (i.e., the portion of “oil inlet” between the dotted-lines shown above in annotated Heydrich Figure 2) fluidly connected in parallel with the squeeze film annuli.

In reference to claim 13
Heydrich in view of Herborth addresses:
The gas turbine engine according to claim 12, wherein the plurality of nested damper rings (Heydrich - 34,36) comprises an innermost damper ring (i.e., the radially innermost one of shims 34,36 - Heydrich Figure 2) and at least one outer damper ring (i.e., any number of the shims 34,36 other than the identified “innermost damper ring” - Heydrich Figure 2), and wherein the inlet gallery (Heydrich) has an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Heydrich Figure 2 above) a radial thickness of the at least one outer damper ring (i.e., one of the identified “at least one outer damper ring”).

In reference to claim 14
Heydrich in view of Herborth addresses:
The gas turbine engine according to claim 13 wherein the annular damper cavity (Heydrich - 22) includes an oil distribution gallery (i.e., the portion of “oil inlet” below the bottom dotted-line shown above in annotated Heydrich Figure 2) recessed axially within at least one of the first and second radially extending side walls, the oil distribution gallery having an axial length, a circumferential width and a radial height, the radial height being greater than (see annotated Heydrich Figure 2 above) a radial thickness of the at least one outer damper ring (i.e., one of the identified “at least one outer damper ring”).

In reference to claim 15
Heydrich discloses:
A method of accommodating radial movement of a rotary shaft bearing (16 - Figure 2) relative to a bearing housing (i.e., housing 20, which includes element 28 and the element shown as having orifice 26 - see Figure 2 and col.2:ll.50-52), using a multi-film oil damper (32) having an annular damper cavity (22) defined within the bearing housing between a radially outward wall (see annotated Figure 2 below) and radially extending first and second side walls (see annotated Figure 2 below), and a plurality of an inner damper rings (i.e., the radially inner three of shims 34,36) disposed within the annular damper cavity and defining squeeze film spaces (i.e., the spaces 46 that are radially delimited by the identified “plurality of inner damper rings”) therebetween;
the method comprising:
distributing oil in parallel to the squeeze film spaces via an inlet gallery (see annotated Figure 2 below) radially spanning the squeeze film spaces.


the spaces are annuli.

    PNG
    media_image5.png
    298
    480
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    273
    415
    media_image6.png
    Greyscale


Herborth discloses:
a gas turbine engine oil film damper comprising a damper ring (40) having radially extending legs / lands (i.e., contact pads 48,50), wherein the legs / lands (48,50) are spaced (via gaps 38) from opposing radial surfaces for the purpose of avoiding pre-stressing of the damper ring (see col.4:ll.36-47).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of the method of Heydrich to include spacing the legs / lands (42,44) from the opposing radial surfaces, as disclosed by Herborth, for the purpose of avoid pre-stressing of the damper rings.

Claims 4, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heydrich in view of Herborth and Monzel.

In reference to claim 4 (as far as it is clear and definite)
Heydrich in view of Herborth addresses:
The multi-film oil damper according to claim 3.


the annular damper cavity includes a plurality of oil distribution galleries circumferentially spaced apart about a circumference of the annular damper cavity.

Monzel discloses:
a multi-film damper arrangement (64), within a housing (67), supplied with fluid by a plurality of inlets (112 - see col.5:ll.8-14) formed in the housing that are circumferentially spaced in order to maintain a sufficient level of oil in the damper arrangement. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of Heydrich in view of Herborth to include a plurality of the “oil inlets”, as disclosed by Monzel, for the purpose of ensuring a sufficient level of oil in the damper and/or sufficient distribution of oil to all circumferential regions of the damper.

Heydrich in view of Herborth and Monzel therefore addresses:
the annular damper cavity (Heydrich - 22) includes a plurality of oil distribution galleries (i.e., the identified “oil distribution gallery” associated with each of the plurality of the “oil inlets” resulting from the above modification - see annotated Heydrich Figure 2 above in the rejection of claim 1 showing an “oil distribution gallery”) circumferentially spaced apart about a circumference of the annular damper cavity.

In reference to claim 16
Heydrich in view of Herborth addresses:
The method according to claim 15, comprising:
distributing oil radially through the annular damper cavity (Heydrich - 22) via an oil distribution gallery (see annotated Heydrich Figure 2 above in the rejection of claim 15 showing an exemplary “oil distribution gallery”), the oil distribution gallery being recessed (see Heydrich Figure 2) axially within at least one of the first and second radially extending side walls (i.e., the rightmost of the “side walls” in annotated Heydrich Figure 2 above in the rejection of claim 15).

Heydrich in view of Herborth does not address:
the oil distribution gallery is spaced circumferentially from the inlet gallery.

Heydrich further discloses that the identified “inlet gallery” and “oil distribution gallery” are associated with inlet 24, all of which are hereby deemed to comprise an oil inlet.

Monzel discloses:
a multi-film damper arrangement (64), within a housing (67), supplied with fluid by a plurality of inlets (112 - see col.5:ll.8-14) formed in the housing that are circumferentially spaced in order to maintain a sufficient level of oil in the damper arrangement. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of the method of Heydrich in view of Herborth to include a plurality of the oil inlets (i.e., the identified “inlet gallery”, “oil distribution gallery”, and Heydrich inlet 24) of Heydrich, as disclosed by Monzel, for the purpose of ensuring a sufficient level of oil in the damper and/or sufficient distribution of oil to all circumferential regions of the damper.

Heydrich in view of Herborth and Monzel therefore addresses:
the oil distribution gallery (i.e., an “oil distribution gallery” exemplified by that shown above in annotated Heydrich Figure 2 above in the rejection of claim 15 but at a different circumferential location than the identified “inlet gallery”)(note: the modification over Monzel results in a plurality of the oil inlets that are circumferentially spaced) is spaced circumferentially from the inlet gallery.

In reference to claim 17
Heydrich in view of Herborth and Monzel addresses:
The method according to claim 16 comprising:
axially conveying (see Heydrich Figure 2 showing an outlet 26 at an axially opposite end of the inlet 24 relative to damper chamber 22) oil under pressure from the inlet gallery (see annotated Heydrich Figure 2 above in the rejection of claim 15) in the first radially extending side wall (i.e., the rightmost of the “side walls” in annotated Heydrich Figure 2 above in the rejection of claim 15) to the second radially extending side wall (i.e., the leftmost of the “side walls” in annotated Heydrich Figure 2 above in the rejection of claim 15) of the annular damper cavity (Heydrich - 22); 
scavenging (via Heydrich outlet 26) the oil adjacent the second radially extending sidewall; and
conveying (via the identified “oil distribution gallery” and a corresponding “inlet gallery”) the oil radially inward toward an innermost damper ring (i.e., the radially innermost one of Heydrich shims 34,36) of the plurality of nested damper rings.

In reference to claim 18
Heydrich in view of Herborth and Monzel addresses:
The method according to claim 17 comprising:
collecting oil on a radially outer surface of the innermost damper ring and conveying oil inwardly via a radial oil passage (i.e., a notch 48 - Heydrich Figure 4) through the innermost damper ring; and
providing an oil film coating between a radially inward surface of the inner damper ring and an outer race (18 - Heydrich Figure 2) of the rotary shaft bearing (Heydrich - 16) via the radial oil passage.



In reference to claim 19 (as far as it is clear and definite)
Heydrich in view of Herborth and Monzel addresses:
The method according to claim 16 comprising:
distributing oil radially via a plurality of oil distribution galleries (note: the modification over Monzel results in a plurality of the identified “oil distribution gallery” that are circumferentially spaced) circumferentially spaced apart about the annular damper cavity (Heydrich - 22).

In reference to claim 21 (as far as it is clear and definite)
Heydrich in view of Herborth and Monzel addresses:
The method according to claim 16 comprising:
distributing oil radially to at the least one outer damper ring (i.e., the middle one of the identified “inner damper rings”) via an auxiliary inlet gallery (i.e., one of the plurality of the identified “inlet gallery” apart from that identified in annotated Heydrich Figure 2 above in the rejection of claim 15)(note: the modification over Monzel results in a plurality of the oil inlets, which includes “inlet gallery”, that are circumferentially spaced) within an auxiliary oil inlet (i.e., the inlet formed by the “auxiliary oil inlet” and the “oil distribution gallery” and Heydrich inlet 24 that is associated with the identified “auxiliary oil inlet”)(note: the modification over Monzel results in a plurality of the oil inlets, which includes Heydrich inlet 24, that are circumferentially spaced), the auxiliary inlet gallery being recessed axially within the second side wall (i.e., the rightmost of the “side walls” in annotated Heydrich Figure 2 above in the rejection of claim 15).

Allowable Subject Matter
Claims 5, 6, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745